Citation Nr: 0715827	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  04-41 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to the service-connected bilateral knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife and son




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1983 to 
July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  

The veteran and his wife and son testified before the 
undersigned Veterans Law Judge in a videoconference hearing 
from the RO in May 2005.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is service-connected for patellofemoral 
syndrome of the right and left knees.  

3.  The currently demonstrated depression as secondary to 
chronic pain is shown as likely as not to have been caused by 
the veteran's service-connected bilateral knee disability.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by depression is proximately due to or 
the result of the service-connected bilateral knee disorder.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable action taken hereinbelow, the Board 
finds that all notification and development action needed to 
render a fair decision on the issue of service connection for 
a depressive disorder has been accomplished.  


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2002); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran is service-connected for patellofemoral syndrome 
of the right and left knees, each rated as 10 percent 
disabling.  

The veteran had a VA psychiatric examination in January 2004 
in which the examiner noted that the veteran complained of 
having persistent back, shoulder and knee pain and numbness 
and spasms into the right leg.  The psychiatrist's diagnosis 
was that of depressive disorder, not otherwise specified, 
secondary to chronic pain.

The examiner stated that the depression appeared to be 
related to chronic pain, but it was impossible to ascertain 
whether the depression was specifically due to the service-
connected knee disability.  The fact that the veteran did not 
limp during the examination, and the fact that the veteran 
had significant back injury with peripheral nerve damage that 
the veteran asserted was severe and chronic, led the examiner 
to think that the nonservice-connected back injury was the 
more likely etiology of the depression.  

However, the examiner could not determine with certainty that 
the knee condition did not contribute to the depression as 
well.  

The RO denied secondary service connection, despite the VA 
examination report cited above, based on the RO's finding 
that the veteran's nonservice-connected back disorder was 
much more severe than the service-connected knee disorder and 
accordingly more likely to have been the cause of the 
depression.  

However, the Board is precluded from differentiating between 
the symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

In this case, the examiner was unable to articulate with 
certainty that the service-connected knee disorder did not at 
least contribute to the veteran's depression.  
 
The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (emphasis added).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By a reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and by resolving the benefit of the 
doubt in the veteran's favor, service connection for a 
depressive disorder as secondary to service-connected 
bilateral knee disability is warranted.  



ORDER

Service connection for depression as secondary to the 
service-connected bilateral patellofemoral syndrome is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


